—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered July 12, 1993, convicting him of murder in the second degree, manslaughter in the first degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the trial testimony and the court’s charge rendered the counts of felony murder and robbery in the first degree duplicitous (see, CPL 470.05 [2]; People v Rodriguez, 197 AD2d 546; People v Gonzalez, 187 AD2d 607), and we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Mangano, P. J., Pizzuto, Krausman and Luciano, JJ., concur.